      CASE 0:19-cv-03144-JRT-DTS Document 15 Filed 07/01/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA

 EGIDE NDIKUMANA,
                                                     Civil No. 19-3144 (JRT/DTS)
                               Petitioner,

 v.                                            MEMORANDUM OPINION AND ORDER
                                              VACATING R&R AND DENYING PETITION
 WILLIAM P. BARR, Attorney General;              FOR WRIT OF HABEAS CORPUS
 SECRETARY OF HOMELAND SECURITY;
 PETER BERG, Director of the St. Paul Field
 Office; and KURT FREITAG, Freeborn
 County Sheriff,

                              Respondents.


      Egide Ndikumana, A212-057-178, Freeborn County Detention Center, P.O.
      Box 170, 411 S. Broadway Ave., Albert Lea, MN 56007, pro se petitioner.

      Gregory Booker, Assistant United States Attorney, UNITED STATES
      ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis MN
      55415, for Respondents.


      Petitioner Egide Ndikumana brings a Petition for Writ of Habeas Corpus, seeking

release from immigration detention. Ndikumana has been in immigration custody, with

small gaps, since August 2018. (Decl. of Kalob Kresser ¶¶ 6–12, 18, Mar. 26, 2020, Docket

No. 6.) His removal proceedings were initially terminated, then reinstated, and in April

2019 Ndikumana was found removable by an immigration judge. (Id.) Ndikumana

appealed the decision to the BIA, but later withdrew his appeal, and his order of removal

became final on January 22, 2020. (Id. ¶¶ 13–14.)
      CASE 0:19-cv-03144-JRT-DTS Document 15 Filed 07/01/20 Page 2 of 5




       While his appeal was pending and before he withdrew it, Ndikumana filed this

Petition, alleging that his continued detention violated the Constitution. (Pet. for Writ of

Habeas Corpus, Dec. 20, 2019, Docket No. 1.) Magistrate Judge David T. Schultz issued a

Report and Recommendation (R&R) finding that because Ndikumana’s order of removal

became final on January 22, 2020, Ndikumana was in the 90-day post-removal order

period during which detention is mandatory under 8 U.S.C. § 1231. (R&R at 2, Mar. 27,

2020, Docket No. 8.)

       Ndikumana objected, arguing that while he expected to complete the mandatory

90-day detention, and potentially even the following 90 days, he was concerned about

continuing detention after 180 days. (Objections to R&R at 1, April 15, 2020, Docket No.

9.) Ndikumana was born in a refugee camp in the Democratic Republic of the Congo and

is a citizen of Burundi. (Id. at 2.) Ndikumana is concerned that it may take significant time

to obtain the required travel documents, and that he will be detained indefinitely. (Id.)

                                       DISCUSSION

I.     STANDARD OF REVIEW

       Upon the filing of an R&R by a magistrate judge, “a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo any

part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). “The district judge may accept, reject, or




                                             -2-
      CASE 0:19-cv-03144-JRT-DTS Document 15 Filed 07/01/20 Page 3 of 5




modify the recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); accord D. Minn. LR

72.2(b)(3).

II.    POST-REMOVAL-ORDER DETENTION

       As the Magistrate Judge noted in the R&R, Ndikumana’s post-removal-order

detention was mandatory under 8 U.S.C. § 1231, which instructs the government to

remove the detainee within 90 days, and states that it “shall detain” him during that time.

8 U.S.C. § 1231(a)(1)(A), (a)(2). This post-removal-order detention “applies to certain

categories of aliens who have been ordered removed, namely, inadmissible aliens,

criminal aliens, aliens who have violated their nonimmigrant status conditions, and aliens

removable for certain national security or foreign relations reasons.” Zadvydas v. Davis,

533 U.S. 678, 688 (2001). Such detention is also mandatory for “as any alien ‘who has

been determined by the Attorney General to be a risk to the community or unlikely to

comply with the order of removal.’” Id. (quoting 8 U.S.C. § 1231(a)(6)).

       At the time the Magistrate Judge issued the R&R, Ndikumana’s post-removal-order

detention was still within the initial 90-day period contemplated by the statute, and the

R&R recommended denial of the Petition on that ground.                 However, because

Ndikumana’s detention now exceeds the initial 90-day period, the Court will vacate the

R&R and consider de novo what law applies at this time.




                                            -3-
      CASE 0:19-cv-03144-JRT-DTS Document 15 Filed 07/01/20 Page 4 of 5




       After the initial 90-day period, detention may continue “beyond the removal

period.” Zadvydas, 533 U.S. at 688–89 (2001) (quoting 8 U.S.C. § 1231(a)(6)). The

Supreme Court has clarified that the statute does not permit indefinite detention beyond

the initial 90-day term; instead, detention is limited to “a period reasonably necessary to

bring about that alien's removal from the United States.” Id. at 689. The Court specifically

recognized that the first six months of an immigrant’s post-removal-order detention are

presumptively reasonable. Id. at 701. After six months of detention, if the detainee can

demonstrate “good reason to believe that there is no significant likelihood of removal in

the reasonably foreseeable future, the Government must respond with evidence

sufficient to rebut that showing.” Id.

       Ndikumana’s removal order became final on January 22, 2020.                 Because

Ndikumana has, at this point, been detained under six months, his detention is

presumptively reasonable and Ndikumana has made no attempt to show otherwise. In

his Objections, Ndikumana appears to recognize this general rule, noting that his concern

was the possibility of continuing detention over 180 days. Ndikumana’s deportation may

be complex, given the issues with obtaining documents and official permissions. And

Ndikumana is correct that such detention may not continue indefinitely. However, at this

time, Ndikumana’s petition is not ripe.

       Accordingly, the Court will deny Ndikumana’s Petition without prejudice, and

Ndikumana may re-file his petition if, at a later date, he can demonstrate “good reason




                                            -4-
      CASE 0:19-cv-03144-JRT-DTS Document 15 Filed 07/01/20 Page 5 of 5




to believe that there is no significant likelihood of removal in the reasonably foreseeable

future.”

                                         ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. The R&R [Docket No. 8] is VACATED.

       2. Petitioner Ndikumana’s Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 [ECF No. 1] is DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: July 1, 2020                               _____                     _____
at Minneapolis, Minnesota.                              JOHN R. TUNHEIM
                                                            Chief Judge
                                                    United States District Court




                                            -5-
